DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE HAVING A SUBPIXEL WITH PRE-DRIVING VOLTAGE.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
Claim 1, Kim et al (U.S. Patent Pub. No. 2016/0351121) discloses a display device comprising: 
a display panel (10) having a plurality of gate lines (15), a plurality of data lines (14) and a plurality of subpixels (PXL) disposed thereon; 
a gate driving circuit (13) which, in operation, drives the plurality of gate lines; and 
a data driving circuit (12) which, in operation, drives the plurality of data lines, (fig. 2, [0034-0035]), wherein each of the plurality of subpixels includes: 
a light emitting device (OLED); 
a driving transistor (DT) which comprises a first node (B) connected to a first driving voltage line (ELVDD), a second node (A) that is a gate node, and a third node (D) electrically connected to the light emitting device, wherein the driving transistor, in operation, drives the light emitting device; 
a first transistor (T3) electrically connected between the third node and the data line (14); 
a third transistor (T1) electrically connected between the first node (B) and the second node (A); 
a fourth transistor (T5) electrically connected between the third node (D) and the light emitting device (OLED), (fig. 3, [0044-0053]).

In addition, Park et al (U.S. Patent Pub. No. 2014/0152633) discloses a seventh transistor (ST2) electrically connected between the third node (n2) and a second driving voltage line (Vpre), wherein the seventh transistor, in operation, applies a first voltage (Vpre) to the third node, (fig. 7, [0067]).

However, none of the prior art of record teaches alone or in combination the limitation “wherein the seventh transistor, in operation, performs a turn-on operation prior to the first transistor and applies the first voltage to the third node, and 
wherein the first voltage applied to the third node is transmitted to the second node via the first node.”

Claims 2-13 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

Claim 14, Kim discloses a display device comprising: 
a display panel (10) having a plurality of gate lines (15), a plurality of data lines (14) and a plurality of subpixels (PXL) disposed thereon; 
a data driving circuit (12) which, in operation, provides a data signal to the data lines; and 
a gate driving circuit (13) which, in operation, provides a gate signal to the gate lines, (fig. 2, [0034-0035]), 
wherein each of the plurality of subpixels includes: 
a light emitting device (OLED); 
a second transistor (DT) which comprises a first node (B) electrically connected to a first driving voltage line (ELVDD), a second node (A) that is a gate node, and a third node (D) electrically connected to the light emitting device (OLED), wherein the second transistor, in operation, drives the light emitting device; 
a first transistor (T3) electrically connected between the third node (D) and the data line (14); 
a third transistor  (T1) electrically connected between the first node (B) and the second node (A); 
a fourth transistor (T5) which comprises the third node (D) and a fourth node (C) electrically connected to the light emitting device; 
a fifth transistor (T4) electrically connected between the first node (B) and the first driving voltage line (ELVDD); 
a sixth transistor (T2) electrically connected between the light emitting device (OLED) and an initialization voltage line (Vinit); 
a capacitor (Cst) electrically connected between the second node (A) and the fourth node (C), wherein the gate signal includes: 
a first scan signal (SCAN1) which controls an on/off operation of the third transistor (T1) and the sixth transistor (T2); 
a second scan signal (SCAN2) which controls an on/off operation of the first transistor (T3); 
a first light emission signal (EM2) which controls an on/off operation of the fourth transistor (T5); and 
a second light emission signal (EM1) which controls an on/off operation of the fifth transistor (T4), (fig. 3, [0044-0053]).

In addition, Park discloses a seventh transistor (ST2) electrically connected between the third node (n2) and a second driving voltage line (Vpre); and
a third scan signal (GSb) which controls an on/off operation of the seventh transistor (ST2), (fig. 7, [0067]).

However, none of the prior art of record teaches alone or in combination the limitation “wherein a point of time when the third scan signal is switched from a low level to a high level is earlier than a point of time when the second scan signal is switched from a low level to a high level.”

Claims 15-22 are dependent upon claim 14 and are allowed for the reason set forth above in claim 14.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691